CONCURRING OPINION OF
MB. JUSTICE WOLE.
I agree substantially with.the court that the weight of authority is with the contention that the courts of Porto Eico, in a proper case, have jurisdiction to issue a writ of mandamus against the Governor. I likewise agree with the majority opinion in its discussion of the lack of-legal interest in the appellant to make the application, and also in the discussion of the question of a privileged communication, the fourth point in order in,the opinion.
But it has seemed to me that the most essential reason for denying the application is a little more extensive and far reaching than the decision of whether the Governor of Porto Eico may exercise a discretion in determining whether he will or not accede to the demands of the appellant. It is undoubtedly true that the Governor has a discretion in the sense that he may choose to show to a citizen any communications that come into his hands during his incumbency, be it an inquiry from the President of the United' States, a complaint from a mayor of a town or a letter from- a member of his family. If he is to máke an appointment or a removal he frequently counsels with someone, and the person consulted may make a verbal communication or write a letter. In either event, the *847Governor may elect to give Ms information to the public and in that way may be said to exercise a discretion. If some officer or private person makes a report in regard to some office-' 'holder the Governor may tear it np or, if he is careful, may file it away for future reference. The answer of an official against whom a complaint is made, elicited at the instance of a Governor, stands in no different position. The writ of mandamus cannot control the action of the Governor in this class of cases.
Section two of the Law of Mandamus, Session Laws 1903, page 114, provides:
“The writ of mandamus may be issued by the Supreme Court or the district courts, or any justice or judge thereof, during the term or at chambers, to any inferior tribunal, corporation, board or person to compel the performance of any act . which the law specially enjoins as a duty resulting from an office, trust or station, but though it may require an inferior tribunal, or any judge thereof, to exercise this judgment, or proceed to the discharge of any of its functions, it cannot control judicial discretion.”
The majority opinion is strictly correct when it says that the Law of Mandamus can generally be invoked only when a ministerial duty is to he performed hut before we reach the division of duties into ministerial and discretional it should first appear that there is a duty. The law says: “To compel the performance of any act which the law specially enjoins as a duty resulting from an office, trust or station. ’ ’ It must not only be a duty hut one specially enjoined by law. There is hut one current of authority to this effect. (State v. Fitzpatrick, 45 La. Ann., 270, and the authorities on pages 278 and 279; People v. Spruance, 6 Pac., 831; Puckett v. White, 22 Tex., 560; Commissioners v. People, 66 Ill., 341; City of Napa v. Rainez, 59 Cal., 275; Merril on Mandamus, par. 57.) The last-named authority says that the writ will not lie unless “the act desired is of absolute obligation on the part of the *848person sought to be coerced.” “The action must not only be in the respondent’s power to do but it must be his duty to do-it. The act must be clearly prescribed and enjoined by law. The duty must be plain and positive.” This language was cited with approval of the Supreme Court of Louisiana in the case of State v. Fitzpatrick (supra).
The duties of the Governor are set forth principally in the Foraker Act, and in Title V, Chapter I of the Political Code. There is nothing anywhere to suggest a duty to show an answer made by an official under charges. The Governor is required by law to have a few records kept. These are as follows:
“1. A register of all applications for pardons, reprieves or for commutation of any sentence, with a list of the official signatures and recommendations in favor of each application.
“2. An account of all his official expenses and disbursements, including the incidental expenses of his department, and of all rewards offered or paid 'by him for the apprehension of criminals and persons charged with crime.
“3. A register of all appointments made by him, with date of commission, name of appointee and predecessor.”
No similar duties have been drawn to my attention, but it is certain that the law did not require the Governor to file the answer to Judge Soto Nussa. His power of removal is the power in nearest relation to the duty sought to be invoked by the appellant here. With respect to records in connection with such supposed duty the law is completely silent. The Governor is only required to keep a register of appointments. Express'io unius est exclusio alterius.
The contention of appellant apparently had its origin in the supposition that the paper in question was a public document which any citizen had a right to inspect. What are public documents and the rights of the public thereto are partially set forth in the law of evidence. (Sections 45, 47, and *849paragraph, five of section 40; and partially in the Civil Code, section 1184.) It would, however, require a violent stretch of imagination, in view of these sections or any other part of the law of Porto Eico to impress upon the answer of Judge Soto Nussa the character of a public document. As intimared before, the G-overnor had a personal .discretion to show the answer or not, but there was no legal duty with respect to it, and his action being most incidental to his power of appointment and removal, was outside of the domain of the courts.